Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 2, 2016

                                       No. 04-16-00464-CV

                         Omar Alonso GONZALES dba Alonso Diesel,
                                       Appellants

                                                  v.

                            Luis GALVAN and Alamo Grading, LLC,
                                        Appellees

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2015CV04916
                         Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on August 30, 2016. Ms. Kay Counseller is the
court reporter responsible for preparing, certifying, and filing the reporter’s record in this appeal.
On August 30, 2016, Ms. Counseller filed a Notification of Late Record, stating that the
reporter’s record has not been filed because appellant has failed to pay or make arrangements to
pay the reporter’s fee for preparing the record.

       If appellant desires a reporter’s record, and has not already done so, appellant is hereby
ORDERED to (1) request in writing, no later than September 12, 2016, that a reporter’s record
be prepared and (2) designate in writing, no later than September 12, 2016, the exhibits and
those portions of the record to be included in the reporter’s record. Id. The appellant is hereby
ORDERED to file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this
court no later than September 12, 2016.

        It is also ORDERED that appellant provide written proof to this court no later than
September 12, 2016 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to provide such written proof within the time provided, the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court